UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7487


ALVIN FAULKNER,

                    Petitioner - Appellant,

             v.

HEADQUARTER OF CORRECTION SECURITY OPERATION,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:20-cv-02657-ELH)


Submitted: February 18, 2021                                 Decided: February 23, 2020


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Faulkner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIUM:

      Alvin Faulkner appeals the district court’s order denying his motion to proceed in

forma pauperis in his 28 U.S.C. § 2241 proceeding. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Faulkner v. Headquarter of Corr. Sec. Operation, No. 1:20-cv-02657-ELH (D. Md.

Sept. 16, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2